Citation Nr: 0638373	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
cervical disc herniation.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2001 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The veteran testified 
before the undersigned at a hearing held at the RO in 
September 2006. 

The issues of entitlement to service connection for 
thoracolumbar spine and bilateral shoulder disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Evidence establishing improvement in the veteran's cervical 
disc herniation was not of record at the time of a September 
2003 rating decision reducing from 40 percent to 30 percent 
the evaluation assigned the disability.


CONCLUSION OF LAW

The criteria for reduction of the veteran's 40 percent rating 
for cervical disc herniation were not met at the time of the 
decision reducing that rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. §§ 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.41, 4.42, 
4.45, 4.71a, Diagnostic Codes 5235 to 5243, 4.124a, 
Diagnostic Code 8610 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2006), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected cervical disc herniation.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The service medical records show that the veteran was treated 
in service for bilateral shoulder problems diagnosed at times 
as nerve impingement.  The service records are silent for 
neck complaints.

Following his discharge from service, the veteran attended a 
VA examination in July 2000.  Neurological examination at the 
time was normal, with 2+ deep tendon reflexes in the upper 
extremities.

The veteran attended a VA examination in August 2000.  His 
complaints included shoulder pain, weakness, stiffness, and 
locking.  Physical examination disclosed the presence of pain 
and weakness in both shoulders.  Range of cervical spine 
motion testing revealed full flexion, extension to 20 
degrees, left lateral flexion to 5 degrees, right lateral 
flexion to 15 degrees, and bilateral rotation to 20 degrees.

The examiner concluded that some of the veteran's reported 
pain was likely referred from the cervical spine, given that 
the area at issue was innervated by the C5 and C4 spinal 
nerve roots.  He recommended Magnetic Resonance Imaging (MRI) 
studies of the cervical spine.  

In response, an MRI study was conducted, and showed the 
presence of a tiny right paramedian disc herniation at C6-C7 
without cord contact or deformity, as well as slight 
straightening of the normal cervical lordosis.  

In a March 2001 addendum, the examiner indicated that after 
reviewing the MRI report, he believed the disc herniation 
shown was responsible for the pain and weakness affecting the 
veteran's right upper extremity, and the shoulder in 
particular.  He explained that the disc herniation might 
result in compression of the right C6 and C7 nerve roots.  He 
noted that while the herniation was small, it was capable of 
pressing on one or both of the spinal nerve roots.

In a March 2001 rating decision, the RO granted service 
connection for C6-C7 disc herniation with straightening of 
the normal cervical lordosis and pain and weakness of the 
right upper extremity.  The RO evaluated the disorder as 40 
percent disabling, effective May 5, 2000, under Diagnostic 
Codes 5290 and 8610.

In an April 2001 addendum to the August 2000 examination 
report, the examiner explained that while the herniation did 
not involve contact with the spinal cord, there likely was 
contact with the emerging nerve root in the lateral recess of 
the spinal canal, which he believed was causing the right 
shoulder pain, discomfort, and weakness.  He clarified that 
the disc herniation was not causing any left shoulder 
complaints.

In April 2003, the veteran requested an increased evaluation 
for his service-connected cervical spine disorder.  He 
reported experiencing pain radiating from his neck to both 
upper extremities.

In response to his claim, the RO obtained VA treatment 
records covering the period from April 2001 to December 2002.  
The records show he attended physical therapy in April 2001, 
at which time he exhibited full range of cervical spine 
motion, with upper extremity and cervical paraspinal strength 
ranging from 4 to 5/5.  The veteran was discharged from 
physical therapy for failure to attend subsequent sessions.  
He again attended physical therapy in April 2002, at which 
time he was noted to have increased cervical lordosis and 
decreased cervical spine motion.  The strength in his upper 
extremities and cervical paraspinals ranged from 4 to 5/5.  
Sensation was normal, although he reported vague complaints 
of numbness in his hands.  There were spasms in the upper 
trapezius muscles.  There was a positive impingement sign for 
compression of both shoulders.  

Subsequent treatment notes indicate that neurological 
evaluation of the veteran was normal.  He was treated for a 
chronic pain syndrome, among other conditions, and was noted 
to have cervical spondylosis.  He attended further physical 
therapy sessions in September 2002 and November 2002.

The veteran attended a VA examination in May 2003.  He 
complained of constant neck pain and stiffness radiating to 
both trapezius muscles, as well as decreased range of 
cervical spine motion.  He also reported experiencing 
bilateral shoulder pain and weakness.  Physical examination 
disclosed cervical spine flexion to 30 degrees, extension to 
30 degrees, right lateral flexion to 15 degrees, left lateral 
flexion to 10 degrees, rotation to the right to 30 degrees, 
and rotation to the left to 25 degrees.  There was tenderness 
to palpation in a pattern suggestive of muscle spasm.  The 
veteran exhibited some limitation of right and left shoulder 
motion, with a slight reduction in shoulder strength.  He had 
a normal hand grip and normal reflexes, without signs of 
atrophy or decreased sensation.

The examiner diagnosed the veteran with decreased range of 
cervical spine motion due to a degenerative disc condition, 
with evidence of spasm.  He explained that the condition had 
not progressed, except for the appearance of mild weakness of 
the left upper extremity.  The examiner noted that the 
veteran had never undergone electrodiagnostic studies to 
actually determine the presence or extent of any nerve 
impingement or neuropathy resulting from the disc herniation.  

In an addendum, the examiner indicated that the veteran 
recently underwent electrodiagnostic studies, which had shown 
no abnormalities.  The examiner explained that the studies 
showed no evidence for a polyneuropathy or peripheral nerve 
injury.  Given the findings on electrodiagnostic testing, the 
examiner suggested that the previous disc herniation shown on 
the MRI study was not causing radicular symptoms, and that 
the previously awarded disc herniation should be 
"disallowed."

In a July 2003 rating action, and based on the May 2003 
examination report and addendum, the RO proposed to reduce 
the evaluation assigned the veteran's service-connected 
cervical spine disorder from 40 percent to 30 percent 
disabling.  The veteran was notified of the proposed 
reduction, and of his rights in connection with the proposal, 
later in July 2003.

Thereafter, the RO in September 2003 reduced the evaluation 
assigned the veteran's service-connected cervical spine 
disorder from 40 percent to 30 percent disabling, effective 
December 1, 2003.  The 30 percent evaluation was assigned 
under Diagnostic Codes 5290 and 8610.

Received in March 2005 were VA treatment records covering the 
period from December 2002 to May 2004.  The records included 
the report of the June 2003 electrodiagnostic studies 
discussed in the addendum to the May 2003 VA examination.  
The studies were limited to the right side of the veteran's 
body, and were interpreted as normal, with no evidence for a 
polyneuropathy or right cervical radiculopathy.  The 
interpreting physician noted that cervical radiculopathy was 
not suggested by the veteran's complaints, and that the MRI 
findings were not correlated clinically or on 
electrodiagnostic testing.  

At his September 2006 hearing before the undersigned, the 
veteran testified that the evaluation assigned the disorder 
should not have been reduced in light of his inability to 
respond to physical therapy.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Prior to September 26, 2003, a 30 percent evaluation was 
warranted severe limitation of cervical spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 20 
percent rating for moderate IVDS, with recurring attacks.  A 
40 percent rating was warranted for severe IVDS, with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243.)  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 20 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent disability rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a (2004).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.   

In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 30 percent evaluation is warranted when forward 
flexion of the cervical spine is to 15 degrees or less; or, 
with favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8610, pertaining to 
neuritis, a 20 percent rating is warranted for mild 
incomplete paralysis of the upper radicular group.  A 40 
percent evaluation is warranted for moderate incomplete 
paralysis of the upper radicular group of the dominant 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8610 (2003).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The Board initially notes that RO appears to have complied 
with the provisions of 38 C.F.R. § 3.105(e) (2006).  With 
respect to whether the evidential requirements for reducing 
the evaluation have been met, the Board notes that 38 C.F.R. 
§ 3.344, regarding stabilization of disability ratings, is 
not for application, since the 40 percent evaluation had not 
been in effect for a period in excess of five years.  The 40 
percent evaluation was in effect from May 5, 2000 to December 
1, 2003.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

According to 38 C.F.R. § 3.344(c), for disabilities which 
have not become stabilized and are likely to improve, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.

The record reflects that the veteran was assigned a 40 
percent evaluation for the cervical disc herniation in light 
of evidence demonstrating the presence of restricted cervical 
spine motion, as well as a cervical disc herniation felt by a 
physician, despite normal deep tendon reflexes, to be 
responsible for some of the pain and weakness of the upper 
extremities.  The reduction of the evaluation assigned the 
veteran's cervical disc herniation was based on the report of 
a May 2003 VA examination and addendum.  That examination 
recorded the same complaints as present in August 2000.  The 
examination revealed improvement in certain planes of 
cervical spine motion, and deterioration in other planes of 
motion.  The examination also revealed the new finding of 
left shoulder weakness the examiner initially suggested was 
related to the cervical spine disorder.  

The addendum to the May 2003 report indicated that recent 
electrodiagnostic studies were actually normal, leading the 
examiner to conclude that the veteran's disc herniation was 
not productive of radiculopathy, and that therefore the upper 
extremity symptoms were not associated with the cervical 
spine disorder.

The Board initially points out that, despite the appearance 
of left shoulder weakness at the May 2003 examination, the 
electrodiagnostic studies on which the examiner based his 
opinion were limited to the right side of the body.  In 
addition, the examiner, while believing that the upper 
extremity pain and weakness were not due to the disc 
herniation, notably did not address the etiology of those 
symptoms.  The etiology of the symptoms is relevant in this 
case, as the grant of service connection in March 2001 
specifically encompassed the residual complaints of upper 
extremity pain and weakness.

In essence, the May 2003 VA examination and addendum, as well 
as the electrodiagnostic studies on which the addendum was 
based, did not clearly demonstrate improvement in the 
veteran's cervical spine disorder.  The evidence as a whole 
shows that the veteran presented in May 2003 with virtually 
the same complaints and findings as present at the time of 
the March 2001 rating decision which assigned the 40 percent 
evaluation.  In point of fact, the May 2003 examiner never 
suggested that the cervical spine disorder had undergone 
improvement since August 2000.  Instead, he indicated only 
that the disorder had not progressed in severity since that 
time, except for the appearance of left arm weakness.  The 
basis for the examiner's opinion that the veteran's rating 
should be disallowed turned not on any finding of 
improvement, but rather on his delayed opinion as to origin 
of the veteran's upper extremity symptoms.  Unfortunately, 
the May 2003 examiner based his opinion on electrodiagnostic 
studies which were limited in scope, particularly given the 
presence of left-sided upper extremity symptoms.  He moreover 
did not identify any other disorder as responsible for the 
upper extremity symptoms.  As explained previously, the grant 
of service connection recognized upper extremity pain and 
weakness as part of the underlying cervical disc herniation.

The Board notes that the VA treatment records on file do not 
support a finding of improvement in the cervical spine 
condition.  Those records show that the veteran 
intermittently attended physical therapy, but that he still 
experiences difficulty with cervical motion and with upper 
extremity weakness, although the records do suggest that the 
veteran may have disorders such as chronic pain syndrome 
accounting for some of his symptoms.

The Board notes that the veteran was examined by VA in July 
2005, at which time the examiner concluded, without relying 
on any recent diagnostic tests, that the veteran did not have 
IVDS.  The Board points out, however, that the results of 
that examination can not serve as a basis for the September 
2003 rating decision reducing the evaluation.

In sum, the veteran's clinical presentation in May 2003, and 
as reflected in the pertinent VA treatment records, was 
essentially the same as that on which the 40 percent 
evaluation was originally based.  The May 2003 examiner's 
opinion that the veteran's symptoms were not attributable to 
his cervical spine disorder was based on diagnostic testing 
which was too limited in scope.  At most, the diagnostic 
testing suggested, but was not comprehensive enough to 
demonstrate, that the veteran's cervical spine disorder does 
not warrant evaluation under a diagnostic code pertaining to 
peripheral nerve impairment. 

The Board therefore finds that the evidence before the rating 
board at the time of the September 2003 rating decision did 
not show improvement in the veteran's condition, and 
consequently did not support reduction of the 40 percent 
evaluation assigned the veteran's cervical spine disorder.

Accordingly, the Board concludes that restoration of the 40 
percent evaluation for cervical disc herniation is warranted.


ORDER

The 40 percent rating for the service-connected cervical disc 
herniation is restored, effective from the date of the 
reduction.  





REMAND

The veteran contends that he has right and left shoulder 
disorders, as well as a thoracolumbar spine condition, which 
originated in service or is part of, or otherwise due to, his 
service-connected cervical disc herniation.

The service medical records show that in 1998, the veteran 
began complaining of bilateral shoulder pain after engaging 
in duties involving heavy lifting; his diagnoses included 
subacromial inflammation and nerve impingement.  He was 
placed on a profile for bilateral shoulder impingement and 
bilateral acromioclavicular joint instability.  A computed 
tomography scan of the shoulders revealed bilateral ossa 
acromiale.  A Physical Evaluation Board recommended his 
discharge on account of the insidious onset of bilateral 
shoulder pain diagnosed as impingement syndrome.  

The service records also show that he reported low back pain 
after pulling weeds in August 1999.  In March 2000, he was 
treated for mid to upper back pain following a lifting 
injury.  He was found on a Medical Evaluation Board to have 
intermittent mechanical low back pain.

Following his discharge from service, the veteran attended a 
VA examination in August 2000.  He reported the onset of 
bilateral shoulder pain after heavy lifting activities in 
service.  Physical examination disclosed pain and weakness in 
both shoulders.  While the examiner initially believed the 
veteran had degenerative arthritis in the right shoulder, 
after reviewing X-ray studies ordered in connection with the 
examination, he concluded that some of the veteran's pain was 
likely referred from the cervical spine.  He did conclude 
that the veteran's upper extremity pain began in service.

At another VA examination in August 2000, the veteran 
reported pain and stiffness affecting his upper and lower 
spines.  X-ray studies of the lumbosacral spine purportedly 
revealed the presence of an old healed fracture of the L1 
transverse process on the right, which the examiner assumed 
was traumatic.  MRI studies of the lumbar spine ordered in 
connection with the examination, however, were negative for 
abnormalities.  In a March 2001 addendum, the examiner 
concluded that the veteran's cervical disc herniation was 
responsible for the pain and weakness in the right shoulder.  

In an April 2001 addendum, the examiner clarified that he did 
not find any evidence of a thoracic spine or lower back 
disorder, despite evidence of spasms in both segments.  He 
also concluded that the veteran did not have a right or left 
shoulder disability.

On file are VA treatment records for April 2001 to May 2004 
documenting numerous complaints concerning the veteran's 
shoulders and back.  While he was diagnosed at times with 
chronic pain syndrome, he was also found to exhibit increased 
lumbar lordosis, thoracic kyphosis, narrowing of the glenoid 
space in the right shoulder, and a positive impingement sign 
for compression in both shoulders.  A July 2002 entry 
indicated that the working diagnosis for the veteran's 
complaints would be an osteoarthritis-associated chronic pain 
syndrome, and noted the presence of bilateral shoulder 
supraspinatus tendonitis and mild thoracolumbar scoliosis.

Given the treatment in service for bilateral shoulder and 
thoracolumbar spine complaints, and the postservice medical 
evidence documenting identifiable physical disorders of both 
shoulders and of the thoracic and lumbar spines, the Board is 
of the opinion that another VA examination of the veteran 
would be helpful in adjudicating the claims. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's right and left 
shoulder disorders; and the nature, 
extent and etiology of the veteran's 
thoracolumbar spine disorder.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

A.  With respect to each right 
and/or left shoulder disorder 
identified, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service, or was caused or 
chronically worsened by the 
veteran's service-connected cervical 
disc herniation. 

B.  With respect to each 
thoracolumbar spine disorder 
identified, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service, or was caused or 
chronically worsened by the 
veteran's service-connected cervical 
disc herniation.

The veteran's claims file should be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO should issue a 
supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


